DETAILED ACTION
This office action response the amendment application on 01/07/2021.
Claims 1, 4-6, 13-15, 18-21, and 24-30 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 07 January, 2021.  Claims 1, 4-6, 15, 18, 20, and 24-27 have been amended.  Claims 28-30 have been newly added.  Claims 2-3, 7-12, 16-17, and 22-23 have been withdrawn from consideration.  Claims 1, 4-6, 13-15, 18-21, and 24-30 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
If the applicant representative believes that any additional claim limitation clarification matters need to be addressed in order to place this application in condition for allowance, or that a telephonic interview will help to materially advance the prosecution of this application, the applicant representative is invited to contact the undersigned Examiner by telephone at the representative’s convenience.

Claim Objections
Claims 14 and 20 are objected to because of the following informalities: the claims 14 and 20 are depend on cancelled claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 15, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI et al. (U.S. Patent Application Publication No. 2016/0278103), ("Kazmi", hereinafter), in view of Chen et al. (U.S. Patent Application Publication No. 2014/0043988), (“Chen ", hereinafter).
As per Claim 1, Kazmi discloses a method for performing, by a user equipment (UE), radio link monitoring (RLM) in a wireless communication system ([see, e.g., the UE to perform the RLM, [0011]), the method comprising: receiving, from a base station, 
(i) the radio link monitoring based on a beam and 
(ii) the radio link monitoring based on a cell ([see, e.g., the RLM for obtaining configuration information indicates utilizing the cells, [0046, 0077]),  and 
disconnecting a communication link with a cell related to the base station  based on that at least one of the RLF on a beam or 
the RLF on a cell occurs ([see, e.g., wherein the cells synchronization condition can be an out-of-synchronization condition (OOS) or an in-synchronization (IS) condition occur, declare a Radio Link Failure and can suspend uplink transmissions, [0057]).  
Kazmi doesn’t appear explicitly disclose: first information related to a radio link failure (RLF) determination condition in the radio link monitoring based on a beam; and obtain at least one of a first reference signal (RS) or a second RS based on the specific parameter, wherein the radio link monitoring based on a beam is performed based on a first reference signal (RS) and the radio link monitoring based on a cell is performed based on a second RS; determine whether at least one of a RLF on a beam or a RLF on a cell occurs based on (i) the first information and (ii) radio link quality measured by the at least one of the first RS or the second RS, wherein the RLF determination condition in the radio link monitoring based on a beam and a RLF determination condition in the radio link monitoring based on a cell are set differently for each other, wherein whether the RLF on a beam occurs is determined by comparing the radio link quality measured by the first RS with the RLF determination condition in the radio link monitoring based on a beam, and wherein whether the RLF on a cell occurs is determined by comparing the radio link quality measured by the second RS with the RLF determination condition in the radio link monitoring based on a cell. 
However, Chen discloses first information related to a radio link failure (RLF) determination condition in the radio link monitoring based on a beam ([see, e.g., the RLM monitors common reference signal (CRS) beam quality, the UE determine serving cell is not the strongest cell, potentially declare a radio link failure ( RLF), [0050]); and 
obtaining at least one of a first reference signal (RS) or 
a second RS based on the specific parameter ([see, e.g., the common reference signal (CRS) quality of the serving cell, [0050]), 
wherein the radio link monitoring (RLM)  based on a beam is performed based on a first reference signal (RS) and
 the radio link monitoring based on a cell is performed based on a second RS ([see, e.g., a UE monitors common reference signal (CRS) quality of the serving cell, [0050]);
determining whether at least one of 
a RLF on a beam or 
a RLF on a cell ([see, e.g., potentially declare a radio link failure ( RLF), due to quality of the serving cell, [0050]) occurs based on (i) the first 
(ii) radio link quality measured by the at least one of the first RS or the second RS ([see, e.g., a UE monitors common reference signal (CRS) quality of the serving cell, [0050]), 
wherein the RLF determination condition in the radio link monitoring based on a beam and a RLF determination condition in the radio link monitoring based on a cell are set differently for each other ([see, e.g., an option determination condition (such as the beam radio link quality measured and radio link quality measured based on the set of resources for cells) of maintenance of a radio link over declaration of a radio link failure (RLF) disclosed, [0063]), 
wherein whether the RLF on a beam occurs is determined by comparing the radio link quality measured by the first RS with the RLF determination condition in the radio link monitoring based on a beam ([see, e.g., the RLF determination condition based on the beam radio link quality measured that maintenance of a radio link over declaration of a radio link failure (RLF) disclosed, [0063]), and 
wherein whether the RLF on a cell occurs is determined by comparing the radio link quality measured by the second RS with the RLF determination condition in the radio link monitoring based on a cell ([see, e.g., the RLF determination condition based on radio link quality measured based on the set of resources for cells that maintenance of a radio link over declaration of a radio link failure (RLF) disclosed, [0063], and Fig. 5]).

As per Claim 4, Kazmi and Chen the method of claim 1, and Kazmi appears to be silent to the instant claim, however Chen discloses further comprising: receiving, from the base station, control information ([see, e.g., base station transmit control information (e.g., CQI requests, grants, upper layer signaling, etc.), [0033]) or data through a radio link based on a beam, when the radio link quality measured by the first RS satisfies a pre-configured threshold condition ([see, e.g., the RLM of the UE may potentially declare a radio link failure ( RLF) based on the pre-specified thresholds [0050]). 
As per Claim 15, Kazmi discloses a user equipment (UE) for performing radio link monitoring in a wireless communication system ([see, e.g., the UE to perform the RLM, [0011]), comprising: 
a Radio Frequency (RF) antenna for transmitting and receiving a radio signal ([see, e.g., item 1122 are disclosed, [0111], and Fig. 11]); and 
a processor for controlling the RF antenna ([see, e.g., items 1155, and 1122 are disclosed, [0111], and Fig. 11]), wherein the processor is configured to: 

(i) the radio link monitoring based on a beam and 
(ii) the radio link monitoring based on a cell ([see, e.g., the RLM for obtaining configuration information indicates utilizing the cells, [0046, 0077]), and 
disconnect a communication link with a cell related to the base station based on that at least one of the RLF on a beam or the RLF on a cell occurs ([see, e.g., wherein the cells synchronization condition can be an out-of-synchronization condition (OOS) or an in-synchronization (IS) condition occur, declare a Radio Link Failure and can suspend uplink transmissions, [0057]).  
Kazmi doesn’t appear explicitly disclose: first information related to a radio link failure (RLF) determination condition in the radio link monitoring based on a beam; and obtain at least one of a first reference signal (RS) or a second RS based on the specific parameter, wherein the radio link monitoring based on a beam is performed based on a first reference signal (RS) and the radio link monitoring based on a cell is performed based on a second RS; determine whether at least one of a RLF on a beam or a RLF on a cell occurs based on (i) the first information and (ii) radio link quality measured by the at least one of the first RS or the second RS, wherein the RLF determination condition in the radio link monitoring based on a beam and a RLF determination condition in the radio link monitoring based on a cell are set differently for each other, wherein whether the RLF on a beam occurs is determined by comparing the radio link quality measured by the first RS with the RLF determination condition in the radio link monitoring based on a beam, and wherein whether the RLF on a cell occurs is determined by comparing the radio link quality measured by the second RS with the RLF determination condition in the radio link monitoring based on a cell.
However, Chen discloses first information related to a radio link failure (RLF) determination condition in the radio link monitoring based on a beam ([see, e.g., the RLM monitors common reference signal (CRS) beam quality, the UE determine serving cell is not the strongest cell, potentially declare a radio link failure ( RLF), [0050]); and 
obtaining at least one of a first reference signal (RS) or 
a second RS based on the specific parameter ([see, e.g., the common reference signal (CRS) quality of the serving cell, [0050]), 
wherein the radio link monitoring (RLM)  based on a beam is performed based on a first reference signal (RS) and
 the radio link monitoring based on a cell is performed based on a second RS ([see, e.g., a UE monitors common reference signal (CRS) quality of the serving cell, [0050]);
determining whether at least one of 
a RLF on a beam or 
a RLF on a cell ([see, e.g., potentially declare a radio link failure ( RLF), due to quality of the serving cell, [0050]) occurs based on (i) the first information ([see, e.g., the RLM information may include the out-of-synchronization (OOS) of the serving cell, [0050]) and 

wherein the RLF determination condition in the radio link monitoring based on a beam and a RLF determination condition in the radio link monitoring based on a cell are set differently for each other ([see, e.g., an option determination condition (such as the beam radio link quality measured and radio link quality measured based on the set of resources for cells) of maintenance of a radio link over declaration of a radio link failure (RLF) disclosed, [0063]), 
wherein whether the RLF on a beam occurs is determined by comparing the radio link quality measured by the first RS with the RLF determination condition in the radio link monitoring based on a beam ([see, e.g., the RLF determination condition based on the beam radio link quality measured that maintenance of a radio link over declaration of a radio link failure (RLF) disclosed, [0063]), and 
wherein whether the RLF on a cell occurs is determined by comparing the radio link quality measured by the second RS with the RLF determination condition in the radio link monitoring based on a cell ([see, e.g., the RLF determination condition based on radio link quality measured based on the set of resources for cells that maintenance of a radio link over declaration of a radio link failure (RLF) disclosed, [0063], and Fig. 5]).
In view of the above, having the system of Kazmi and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 
As per Claim 24, 25, Kazmi further discloses wherein the specific parameter includes at least one of a first value, a second value and a third value ([see, e.g., wherein the three different sets of parameter values, [0087-0088]),
wherein the first value is for performing the radio link monitoring (RLM) based on the beam, 
wherein the second value is for performing the radio link monitoring based on the cell ([see, e.g., the radio transmission parameter enables the UE to maintain the same DL radio link, and configuration information indicates one or more interfering cells, [0022-0023, 0028]), and 
wherein the third value is for performing both radio link monitoring based on the beam and radio link monitoring based on the cell ([see, e.g., the radio transmission parameter enables the UE to maintain the same DL radio link, and configuration information indicates one or more interfering cells, [0022-0023, 0028]). 
As per Claim 26, Kazmi, and Chen discloses the method of claim 24, and Kazmi further discloses wherein the step of performing at least one of the radio link monitoring based on a beam and the radio link monitoring based on a cell ([see, e.g., wherein the three different sets of parameter values, [0087-0088]), 
the radio link monitoring based on a beam is performed together with the radio link monitoring based on a cell ([see, e.g., wherein the predetermined requirements 
As per Claim 27, Kazmi, and Chen discloses the method of claim 26, and Kazmi further discloses wherein a communication link with the base station is disconnected based on that RLF is determined in both (i) the radio link monitoring based on a beam ([see, e.g., the DL transmit beam power is to be increased by a certain amount, to achieve the same quality thresholds, [0084, 0087-0088]) and (ii) the radio link monitoring based on a cell ([see, e.g., the radio link failure determination, first, UE served by a first cell, DL radio signals received from the first cell to assess its DL radio quality for the purpose of radio link monitoring of the first cell. If the radio link failure occurs, then the UE initiates RRC connection to a second cell [0077]).  
 As per Claim 28, Kazmi, and Chen discloses the method of claim 1, and Kazmi further discloses wherein the communication link with the cell related to the base station is disconnected based on only that the RLF on a cell occurs, regardless of an occurrence of the RLF on a beam ([see, e.g., wherein the cells synchronization condition can be an out-of-synchronization condition (OOS) or an in-synchronization (IS) condition occur, declare a Radio Link Failure and can suspend uplink transmissions, [0057]).  
As per Claim 29, Kazmi, and Chen discloses the method of claim 1, and Kazmi further discloses wherein the communication link with the cell related to the base station is disconnected based on only that the RLF on a beam occurs, regardless of an 
As per Claim 30, Kazmi, and Chen discloses the method of claim 1, and Kazmi further discloses wherein the communication link with the cell related to the base station is disconnected based on that any one of the RLF on a beam and the RLF on a cell occurs ([see, e.g., wherein the cells synchronization condition can be an out-of-synchronization condition (OOS) or an in-synchronization (IS) condition occur, declare a Radio Link Failure and can suspend uplink transmissions, [0057]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Chen, and further in view of SIVANESAN et al. (U.S. Patent Application Publication No. 2015/0146562), (“Sivanesan”, hereinafter). 
As per Claim 5, Kazmi and Chen disclose the method of claim 1, and Kazmi doesn’t appear explicitly disclose: wherein, when the UE is capable of supporting Full Dimension-Multi Input Multi Output (FD-MIMO), the radio link monitoring based on a beam is performed.  
However, Sivanesan discloses wherein, when the UE is capable of supporting Full Dimension-Multi Input Multi Output (FD-MIMO), the radio link monitoring based on a beam is performed ([see. e.g., the UE supporting use transmit diversity techniques multiple-input multiple-output ( MIMO), or full-dimension MIMO (FD-MIMO), the radio link monitoring ( RLM) parameters related to the SeNB-UE radio link,  [0013, 0020-0021], and Fig. 1]).  	

As per Claim 6, Kazmi and Chen disclose the method of claim 1, and Kazmi doesn’t appear explicitly disclose: wherein, when the UE is capable of supporting FD-MIMO, and FD-MIMO mode of the UE is activated, the radio link monitoring based on a beam is performed.  
However, Sivanesan discloses wherein, when the UE is capable of supporting FD-MIMO, and FD-MIMO mode of the UE is activated, the radio link monitoring based on a beam is performed ([see. e.g., the UE supporting use transmit diversity techniques multiple-input multiple-output ( MIMO), or full-dimension MIMO (FD-MIMO), and radio link monitoring ( RLM) parameters related to the SeNB-UE radio link, [0013, 0020-0021], and Fig. 1]).  	
In view of the above, having the system of Kazmi and then given the well-established teaching of Sivanesan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kazmi as taught by Sivanesan. The motivation for doing so would have been to provide efficiently distribute power for transmissions results enhanced the radio link monitoring in dual-connectivity networks (Sivanesan, ¶ [0002]).

Claims 13-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Chen, and further in view of Nimbalker et al. (U.S. Patent Application Publication No. 2013/0252606), (“Nimbalker”, hereinafter).
As per Claim 13, Kazmi and Chen disclose the method of claim 4, and Kazmi doesn’t appear explicitly disclose: wherein the control information is masked with a Cell Radio Network Temporary Identifier (C-RNTI). 
Nimbalker further discloses wherein the control information is masked with a Cell Radio Network Temporary Identifier (C-RNTI) ([see, e.g., the downlink control channel information disclosed, [0080]). 
In view of the above, having the system of Kazmi and then given the well-established teaching of Nimbalker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kazmi as taught by Nimbalker. The motivation for doing so would have been to provide enhanced PDCCH (ePDCCH) results improving ability to achieve control channel resource and increase support beamforming and diversity to operate on the new carrier type (Nimbalker, ¶ [0006]).
As per Claims 14, 18, Kazmi doesn’t appear explicitly disclose: wherein the first RS is a Channel State Information-Reference Signal (CSI-RS).
Nimbalker further discloses wherein the first RS is a Channel State Information-Reference Signal (CSI-RS) ([see, e.g., a first type of reference signal and second type of reference signal based on the Channel State Information Reference Signals (CSI-RS) or a Demodulation Reference Signal (DMRS), [0018, 0039-0040]).

As per Claims 19, 21, Kazmi doesn’t appear explicitly disclose: wherein the control information is received at a predetermined control channel set, and wherein the predetermined control channel set is configured for an operation associated with the radio link monitoring, among one or more control channel sets.
Nimbalker further discloses wherein the control information is received at a predetermined control channel set, and wherein the predetermined control channel set is configured for an operation associated with the radio link monitoring, among one or more control channel sets ([see, e.g., the UE 106 can monitor a first type of control channel, the first type of control channel demodulated based on the first type of reference signal disclosed, [0050-0054], and Fig. 4]). 
In view of the above, having the system of Kazmi and then given the well-established teaching of Nimbalker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kazmi as taught by Nimbalker. The motivation for doing so would have been to provide enhanced PDCCH (ePDCCH) results improving ability to achieve 
  As per Claim 20, Kazmi and Chen disclose the UE of claim 17, and Kazmi further discloses wherein when the channel quality satisfies a pre-configured threshold condition, the processor is further configured to: receive, from the base station, control information or data through a beam link ([see, e.g., wherein determination be based on implicit information, signal quality such as RSRQ or RSRP satisfies predefined rule that compart to threshold, receives downlink control channel information (DCI) through downlink signal (corresponding the downlink beam),  [0082, 0086-0087], and Fig. 7).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468